Citation Nr: 1026691	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode 
Island



THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May 2005 and June 2006 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, and Providence, Rhode Island, respectively.   

When this case was before the Board in November 2007, it was decided 
in part and remanded in part.  It is now before the Board for further 
appellate action.

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left foot disability is aggravated by his right 
foot disability.  

2.  The Veteran's right knee disability is not etiologically related 
to service or to a service-connected disability; nor is it aggravated 
by a service-connected disability.  

3.  The Veteran's neck disability is not etiologically related to 
service or to a service-connected disability; nor is it aggravated by 
a service-connected disability.  

4.  The Veteran's back disability is not etiologically related to 
service or to a service-connected disability; nor is it aggravated by 
a service-connected disability. 

 
CONCLUSIONS OF LAW

1.  A left foot disability is aggravated by a service-connected right 
foot disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  A bilateral knee disability was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, nor is it 
proximate due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

3.  A neck disability was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, nor is it 
proximate due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

4.  A back disability was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, nor is it 
proximate due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations impose obligations on VA to provide claimants with notice 
and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the information 
and evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The 
Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran was sent a VCAA notice letters in July 2004 and February 
2005.  The letters provided him with notice of the evidence necessary 
to substantiate his claims, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Additionally, the Veteran has 
established his status as a veteran.  He received notice as to the 
notice elements outlined in Pelegrini and the second, third, fourth, 
and fifth elements outlined in Dingess, via the letter mailed in 
March 2006.  Therefore, the duty to notify has been satisfied.

In developing his claim, VA obtained the Veteran's service treatment 
records (STRs), and VA and private treatment records.  There is no 
reported evidence that has not been obtained.  Social Security 
Administration records have been requested and obtained.

In addition, VA examinations were provided in September 2004, January 
2006, January 2008, February 2008, and February 2009.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

No further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will address the 
merits of the claim.

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 
1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the result 
of a service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Service connection for a left foot disability

The Veteran claims that his left foot disability is due to his 
service-connected disability.

Service treatment records show treatment for a right foot disability.  
A March 1980 notation states that due to complaints of pain in his 
left foot, the Veteran was to required to use crutches for three 
days.  

Following service, the earliest treatment for the Veteran's left foot 
was in 2004.  A bunionectomy correction was performed on the left 
third and fourth digits of the left foot in June 2004.

The Veteran has received several VA examinations to determine whether 
the Veteran's left foot disability is related to the Veteran's 
service or to his service-connected right foot disability.

In September 2004 the Veteran was afforded a VA examination.  The 
Veteran reported to the examiner that he received a bunionectomy on 
his left large toe in 2004 and that he has been advised that he has 
to undergo a reoperation.  Upon examination, the examiner noted a 
scar on the left metatarsophalangeal joint.  As no records were 
available to the examiner for review, the examiner explained that 
another examination was needed when all records and complication were 
available for determination.   

In January 2006, the Veteran was afforded another VA examination for 
his feet disabilities.  The Veteran reported that he wore extra depth 
SAS shoes with an orthotic and this did help with pain but that the 
pain persists.  The Veteran has an altered gait.  Upon examination, 
the examiner noted significant hyperkeratotic lesions secondary to 
abnormal weightbearing.  The examiner appears to have only examined 
the Veteran's right foot.  The examiner noted a diagnosis of post 
surgical degenerative changes with respect to the bone with painful 
hyperkeratotic lesions secondary to post surgical changes of the 
right foot.

In January 2008, the Veteran was afforded another VA examination for 
his feet disabilities.  The claims file was available to the 
examiner.  Upon examination, the examiner observed an early heel 
lift, abducted gait with grimace when walking.  The Veteran noted 
that this was due to his knee condition.  The examiner found that 
there was abnormal weightbearing.  The Veteran stated that he did not 
have a problem with his left foot at that time.

In February 2009, the Veteran was afforded another VA examination.  
The claims file was not available for review at this examination.  
The Veteran reported complaints of pain, weakness and fatigability in 
both feet but with more symptoms in the left foot.  Upon examination, 
the examiner noted that the Veteran was bearing weight laterally to 
his right foot.  The examiner diagnosed the Veteran with residual 
foot injury.  No opinion was provided as to the relationship between 
the right and left feet.

In a July 2009 addendum, the February 2009 examiner opined that the 
Veteran's left foot disability was aggravated by his right foot 
disability.

In a September 2009 addendum, the February 2009 examiner again 
clarified his opinion that the Veteran's left foot was aggravated by 
his service-connected right foot disability.

In another September 2009 addendum, the February 2009 examiner stated 
that the Veteran's left foot disability was a secondary finding 
regarding the Veteran's service-connected disability.  

In January 2010, the February 2009 examiner again clarified his 
opinion.  The examiner noted that the Veteran recently had surgery to 
his left foot in October 2009 for a revision of his bunion 
correction.  The examiner opined that the Veteran's left foot 
disability is at least unlikely directly caused by his right foot 
injury during service.  His left foot has developed severe arthritis 
and bunion deformity.  The examiner stated that the Veteran's left 
foot disability was a nonservice-connected disability.  The examiner 
also stated that the Veteran's left foot disability was at least as 
likely as not related to his service-connected right foot disability.

The Board acknowledges that the examiner noted in the January 2010 
addendum that the Veteran's left foot disability was a nonservice-
connected disability.  Despite this statement, the examiner also 
stated that the Veteran's left foot disability was at least as likely 
as not related to his service-connected right foot disability.  

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

Resolving all doubt in the Veteran's favor, the Board finds that the 
opinions provided by the February 2009 examiner show that the 
Veteran's left foot disability is, at the very least, aggravated by 
the Veteran's service-connected right foot disability.  For this 
reason, service connection is warranted for the Veteran's left foot 
disability as secondary to his service-connected right foot 
disability.  

III.  Service connection for a right knee, neck and back disabilities

The Veteran claims that his currently diagnosed bilateral knee, neck 
and back disabilities are secondary to his service-connected right 
foot disability.  

Service treatment records show complaints of back pain in June 1980.  
There were no complaints of knee or neck pain during service.

Post-service treatment records show that the Veteran injured his neck 
at work when he struck his head in July 2002.  A November 2003 VA 
treatment record notes that the Veteran complained of severe neck 
pain.  A March 2004 private treatment record notes a diagnosis of 
cervicobrachial syndrome with tension headaches as a result of an 
industrial accident.  A March 2004 VA treatment record notes that the 
Veteran injured his neck at work a year ago and that he had just 
reinjured his neck.

A December 2002 Worker's Compensation Initial Evaluation Report noted 
that the Veteran injured his neck in July 2002 and then again in 
September 2002.  The examining physician stated that the Veteran's 
symptoms appeared to have come on as a result of an injury consistent 
with the one described by the Veteran.  His history, subjective and 
objective findings, and radiographic examination show evidence, from 
a medical viewpoint, that his disorder is due to the current injury 
only and no contributing factors are present from pre-existing 
conditions.  

In February 2008, the Veteran was afforded a VA examination for 
joints and spine.  The claims file was reviewed.  The Veteran 
reported that he injured his neck in early 2000 but was unsure of the 
date.  He injured his neck when he walked into a garage door while 
working.  The Veteran also reported back pain that began in the 
1980's.  The Veteran noted that he had right knee pain that began in 
2007.  He stated that he injured his right knee while walking.  The 
Veteran had arthroscopic surgery of the right knee in October 2007.  
The examiner diagnosed the Veteran with right knee meniscal tear and 
ganglion cyst.  The examiner noted that this injury occurred while 
walking after the Veteran's military service.  The examiner stated 
that the Veteran's cervical spine degenerative disk disease was 
associated with a work-related injury that occurred in 2000.  The 
Veteran's also has a diagnosis of lumbar spine degenerative disk 
disease.  The examiner found no treatment or diagnosis of this 
disease in the military service, and there was no injury during his 
military service that would support this diagnosis.  The examiner 
acknowledged that the Veteran had one episode of low back sprain in 
the military with no other episodes occurring in service.  The 
examiner found no ongoing treatment for his lumbar spine symptoms 
after the one incident in the military.  The examiner concluded that 
there is no evidence that the Veteran's disabilities of the neck, 
back and knee are related to his military service.  Furthermore, the 
examiner opined that it was not as likely as not that the above 
disabilities were aggravated by his service-connected foot 
disability.  

In a September 2009 addendum, the examiner who had examined the 
Veteran's left foot disability mentioned the Veteran's right knee 
disability.  He stated that the Veteran had additional symptoms 
following the surgery to his left foot which included limitation and 
pain to the right knee.  It is unclear from this statement as to 
whether the examiner finds that the Veteran's right knee condition is 
secondary to his left foot disability and therefore has little 
probative value.

In September 2009, the February 2008 examiner clarified her opinion.  
She stated that the Veteran's right knee, cervical spine and lumbar 
spine were not secondary to his service-connected foot condition.  

Currently, the only evidence of record supporting the Veteran's 
claims is his opinion, expressed in statements that he has submitted.  
The Veteran claims that his bilateral knee, back and neck 
disabilities are due to his service-connected right foot disability.  
The Board finds the Veteran's statements to be credible, but whether 
his statements are competent will be discussed below.

The Veteran is competent to testify as to his observations.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 
"a valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau).  

However, in this case, testimony that the Veteran's right knee, back 
and neck disabilities are due to his service-connected right foot 
disability is an etiological question, unlike testimony as to a 
separated shoulder, varicose veins, or flat feet, which are capable 
of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 
308-309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. 
App. at 405 (lay person competent to testify to pain and visible 
flatness of his feet).  For these reasons, the Board does not find 
that the Veteran is competent to testify as to the etiology of his 
disabilities.  

Without competent evidence of in-service right knee, back and neck 
disabilities, manifestations of such disabilities to a compensable 
degree within one year following discharge from service, or 
continuity of symptomatology exhibited throughout the years after 
active service, entitlement to service connection for these 
disabilities is not warranted.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in determining 
a service connection claim).  In addition, a VA examiner who examined 
the Veteran and reviewed the Veteran's claims file, found that the 
Veteran's right knee, back and neck were not related to his right 
foot disability or otherwise related to the Veteran's military 
service.  In addition the Worker's Compensation Report also found 
that his neck disability was due to a work accident and not from any 
pre-existing condition.

In summary, as there is no competent evidence linking the Veteran's 
disabilities to his military service or to a service-connected 
disability, the claims for service connection for a right knee 
disability, back disability and neck disability must be denied.  In 
reaching this decision, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a left foot disability, as 
secondary to his service-connected right foot disability, is granted.

Entitlement to service connection for a right knee disability, to 
include as secondary to his service-connected right foot disability, 
is denied.

Entitlement to service connection for a neck disability, to include 
as secondary to his service-connected right foot disability, is 
denied.

Entitlement to service connection for a back disability, to include 
as secondary to his service-connected right foot disability, is 
denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.  An examination is needed to determine 
the whether the Veteran's left knee disability is related to the 
Veteran's service or to a service-connected disability.    

The Veteran has not been afforded a VA examination for his left knee 
disability.  The February 2008 VA examiner explained that no history 
was obtained from the Veteran regarding his left knee disability 
during the examination because the Veteran did not indicate that his 
knee was at issue.  The examiner provided an opinion as to whether 
his right knee disability, neck disability and back disability were 
related to the Veteran's service or to his service-connected 
disability, but the examiner did not provide an opinion as to whether 
the Veteran's left knee disability was related to his military 
service or to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical 
examination, with an appropriate examiner, to 
determine the nature and etiology of the claimed 
left knee disability.  The Veteran's claims file 
must be made available to the examiner prior to 
the examination, and the examiner must review 
the entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a review 
of the claims file and the clinical findings of 
the examination, the examiner is requested to 
provide a diagnosis corresponding to the left 
knee disability.

The examiner is first requested to offer an 
opinion as to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that the diagnosed disorder is: (a) 
etiologically related to the Veteran's period of 
active service, or (b) caused or worsened by the 
service- connected right or left foot 
disability.  

2.  The report of the aforementioned VA medical 
examination must be reviewed to ensure that all 
requested opinions and information are included.  
If any deficiencies are found, or clarifications 
are needed, the report must be returned to the 
examiner for completion.

3.  After completion of the above development, 
the Veteran's claim for service connection for a 
left knee disability must be readjudicated.  The 
claim must be reconsidered under 38 C.F.R. § 
3.310.  The full provisions of 38 C.F.R. § 3.310 
should be included.  If the determination of the 
claim remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
      
This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


